UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 SECURIGUARD, INC.,

                Plaintiff/Counter-Defendant,        Civil Action No. 20-156 (JMC)

        v.

 UNITED GOVERNMENT SECURITY
 OFFICERS OF AMERICA, LOCAL 276, on
 behalf of KWABENA SAWYER

                Defendant/Counterclaimant.



                                            ORDER

        Upon consideration of Plaintiff’s Motion for Summary Judgment, ECF 14, and Defendant’s

Cross-Motion for Summary Judgment, ECF 19, and the entire record herein, and for the reasons stated

in the accompanying Memorandum Opinion, it is hereby

       ORDERED that Securiguard’s Motion for Summary Judgment in support of its complaint

to vacate the arbitral award is DENIED; it is further

       ORDERED United Government Security Officers of America, Local 276’s Cross-Motion

for Summary Judgment in support of its crossclaim to confirm the award is GRANTED.

       This is a final, appealable order.

       SO ORDERED.

       DATE: October 31, 2022



                                                            Jia M. Cobb
                                                            U.S. District Court Judge




                                                1